—Resettled order of the Supreme Court, Bronx County (Anita Florio, J.), entered on or about October 10, 1989, which granted reargument and renewal of a prior order of said court, dated February 23, 1989, but adhered to its decision granting plaintiffs partial summary judgment on the issue of liability unanimously modified, on the law, to the extent of denying plaintiffs’ motion for partial summary judgment and otherwise affirmed, without costs.
Appeal from the order of the same court, dated February 23, 1989, dismissed as being subsumed under the later order, without costs.
This is an action for personal injuries which allegedly occurred when plaintiff Eleanor Aronson fell in the locker room of the defendant Shorehaven Beach Club, Inc. Said plaintiff testified at her deposition that she fell because "the floor was wet.” She also stated that the floor was "wet and gritty.” At his deposition plaintiff Samuel Aronson, the husband of Eleanor, stated that when he entered the area, the floor was "damp” and he saw a mop and pail.
Plaintiff’s contention appears to be that a person by the name of "Tootsie”, an employee of the defendant Shorehaven, who was in the area where plaintiff Eleanor fell, had just mopped the floor and caused an unsafe condition. There was no evidence, however, that Tootsie had just mopped the floor and created a dangerous condition. It was thus error to grant summary judgment. Concur—Sullivan, J. P., Ross, Ellerin, Wallach and Smith, JJ.